                                                                                           1
                                                                                           1
                                                                                 >
                                                                      N2
                                                                       . k2
                                                                          ' (1Q*'
                                                                                FG (;kl D'+ *
                                                                             . . ..        .
                                                                                             -x1.
                                                                                            .ç,'.;r   . '
                                                                                                   , *?
                                                                                                        .     .
                                                                          AT h j  y   ..
                                                                                  , SG %URRV
                                                                                              .
                                                                                             A.y i
                                                                                                 '
                                                                                                 a)zg.x':
                                                                                           '
                      UNITED STATES DISTRICT COURT                                         FIG B     :.
                   FOR THE W ESTERN DISTRICT OF VIRGINIA                       2:T J
                                                                                   :g 2212
                             H arrisonbtlrg D ivision
                                                                                      G            . C PJ!
M AN D Y JO M CKIN N EY ,                                                BY1          v    ..   '
                                                                                                      stty?
                                                                                                       V'''
                                                                                                       j



                      Plaintiff,



BERRY GLOBA L,lN C.,
a D elaw are corporation,
                                                    civilActionNo.5:l8-cv-00137

                      D efendant.

SERVE:
Corporation Service Com pany
Registered A gent
 100 Shockoe Slip,2ndFloor
ltichm ond,V irginia 23219


                                      CO O LA INT
                                   tlttrv TrialDemanded)

       ThePlaintiff,M andy Jo M clu rmey,by cotmsel,com plaining oftheDefendant,

Berry Global,Inc.,alleges and says:

                             NA TURE OF TH E A CTION

              ThePlaintiff,M andyJoM cKinney(Gçplaintiff'),bringsthisactionfor
 legalandequitablereliefto correctandrem edy heremployer'sunlawful,discrim inatory,

 and retaliatory em ploym entpracticesdlzring thecolzrseand in thetermination ofher

 em ploym ent. Plaintiffbringsthis action to m ake herw hole atld com pensate herforher

 employer'sviolationsofTitleVIIoftheCivilRightsActof1964,42U.S.C.j2000e,et
 seq.(tû-
        fitleVl1''),theFamilyandM edicalLeaveActof1993,29U.S.C.j2601,etseq.




Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 1 of 16 Pageid#: 1
 (theTTM LA''),andtheAmericanswithDisabilitiesActof1990,asnmended,42U.S.C.
 j12101,etseq.(the&çADA'').
                              JURISDICTION AND VEN UE

              Jurisdictionisfoundedinthiscaseupon28U.S.C.jj1331,1343,apd29
U.S.C.j2617,42U.S.C.j12117and42U.S.C.j2000e-5.Thedemandfordeclafatory
reliefisauthorizedby28U.S.C.jj2201and2202.
              Theunlawfulemploym entpracticescomplained ofherein occurred,and

theemploym entrecordsrelevantto thismatterare maintained and adm inistered,witlain

the W estern DistrictofVirginia,andvenueisproperwithin thisDistrictand Division

ptlrsuatltto28U.S.C.j1391(b)and(c).
             A DM IN ISTR ATIV E PR OCEEDIN G S A S TO A DA CLA IM S

              Plaintifftim ely filed a Charge ofD iscrim ination w ith the Equal

EmploymentOpporttmity Commission(E1EEOC'')allegingdiscriminationon thebasisof
disability,sex andretaliation on M arch 20,2018,atruecopy ofwllich isattached hereto

m arked Exhibit 1. The EEO C issued Plaintiffa D ism issaland N otice ofRightsletter on

A ugust1,2018.

              Plaintiffreceived the D ism issaland N otice ofRights letter on or after

August4,2018. Thisaction hasbeen com menced within 90 daysofthe date ofreceiptof

the N otice ofRightsletter.

              A 11adm inistrative conditionsprecedentto the filing ofthislawsuitha
                                                                                1
                                                                                  ve

been perform ed orhave occun'ed w ith respectto the Plaintiff'sA D A and Title V11

Claim s.

                                       PA RTIES




Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 2 of 16 Pageid#: 2
                                                                                   1
               Plaintiffisa41yearoldwhitefemale.Sheisacitizen oftheUniteé
                                                                                   1
Statesand a residentofFishersville,A ugusta County,V irginia.                      :
                                                                                   1
               Attimesrelevantto theclaim sherein,Plaintiffhad been em ployed by the

DefendantBeny form orethan 12 months,worlcing in excessof1250hourswith

DefendantBeny duringtheprevious lz-month period.Plaintiffwasan Gûeligible''

employeewithinthemeaningoftheFM LA puzsuantto29U.S.C.j2611(a).
A dditionally,atal1relevanttim es,Plaintiffwasa t&qualified individual''w ithin the'

meaningoftheADA pursuantto42U.S.C.j1211148).
               DefendantBerryGlobal,lnc.(hereafterreferredtosometimesasttl
                                                                         Berry''
orEr efendmlf')is,andata11relevanttimeswas,aDelawarecorporationWithits
principalofficelocated in Evansville,Indiana.

               A ta11relevanttim es,D efendantBerry operated a business engagedi
                                                                               in,

am ong othertllings,the m anufactlzre and sale ofpackaging,protection solutions,ta'pes,

adhesives and otherengineered m aterials. A tal1relevanttim es,D efendantoperated a

m anufactlzring facility in W aynesboro,V irginia,where itprim arily m anufacturesnon-

woven materialsused forvariousproducts,such asdiapers,m edicalgownsand cleaning

wipes.DefendantBeny'sW aynesboro,Virginiaplantislocated within theHanisbnbtzrg
Division ofthisDistrict.

               Atallrelevanttim es,Defendantw as and isan em ployerengaged in an

industry affecting com m erce w ith 500 orm ore em ployees for each w orldng day in each

oftwenty orm ore calendarw eeks in each relevantcalendaryear. Fudher,D efendant

em ployed m ore than 500 em ployees atits w orksite in W aynesboro,Virginia,where




Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 3 of 16 Pageid#: 3
Plaintiffworked.DefendantwasanSEemployer''withinthemeaning,andsubjecttqthe
                                                                                  1
provisions,oftheFM LA plzrsuantto29U.S.C.j2611(4)(A).
              Ata11relevanttim es,Defendantwasan Gtemployer''within themenning,

andsubjecttotheprovisions,oftheADA pursuantto42U.S.C.j12111(5)(A).
       13.    Atalltim esrelevantto the m atters alleged herein,D efendant's agents and

employeeswere acting duringthecourseand.within thescopeoftheiremploym entor

agency and with theknowledgeand consentoftheDefendant.

                                     FACTS

              Plaintiffbegan working forDefendantBerry in M ay 2015 asam aterial

handler/fork tnlck driver. Dttringheremploymentand through thedatethather

employmentwasillegallyterminatedonNovember20,2017,Plaintiffperformedherjob
welland metDefendantBeny'slegitim ateexpectations.

              Plaintiffsuffersfrom variousserioushealthconàitionswhichalso
constitute disabilitiestm derthe.
                                AD A .
                                                                                  l
       16.    In October2017,Plaintiffapplied forintermittentleavetmdertheFM LA

dueto severepain shewasexperiencingin herhip,1eg and lowerback. Plaintiff s

physician certified herneed forinterm ittentleave due to herserious health conditiön in

October2017,and shew asreferred by herhealth careproviderto aphysicaltherapistfor

treatm entsto alleviate hersym ptom sand treathercondition.

              Plaintiffs health conditions,which included degenerative changesin her

spine and hip,w ere and are chronic serioushealth conditionswhich also are physical

impairmentsthatsubstantiallylimitmajorlifeactivities,includingnmongotherthings,
Plaintiff'sm usculoskeletalsystem,andherneurologicalsystem,nm ong otherbodlly
                                                                                 :




Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 4 of 16 Pageid#: 4
system s.ln addition,Plaintiffhasarecord ofsuch substantially lim iting impainuents
                                                                                     :
and/orDefendantBerryregardedherasbeing so impaired. DefendantBen'
                                                                y wasfully

awareofherhealth condition and disability.

       18.     Despiteherhealth condition,Plaintiffwasabletoperfonn theessential

fhnctionsofherjobwith orwithoutreasonableaccommodation.Attimesdtlringhet
employmentwith DefendantBerry,and particularly in thelastweeksofheremploym ent,

Plaintiffrequired shortperiodsofleave to addressherserioushealth conditionsand her

disabilitiesasdescribed herein.

       19.     D uzing Plaintiff's em ploym entwith D efendantBerry,she w as the only

femalematerialhandler/forktrtzckdriverattheplant.Plaintiffwassubjectedto
harassm entand abusive treatm entby a co-w orker,Rick Gregory,w ho isa w hite m ale.

H isabusive and offensive conductw as directed tow ardsPlaintiffbecause ofhersex.

               M r.Gregory w asblatantabouthis disdain fora w om an in the m aterial

handlerposition.HetoldPlaintiffthatawomandidnotknow how todothejob of
m aterialhandler. H e m ade itclearto others,as w ellasPlaintiff,thatthis w ashis attittzde

towardswomen.He did notlikeworkingwith women forthesnmereason. M .
                                                                 r.Gregory

would m ovem aterialPlaintiffhad already worked with and labelitunderhisnam eso he

would getcredit. Hisnnim osi'ty wasdueto hissexistattitude,conductand abusive

behaviortowardsPlaintiff.

       21.     Plaintiffcom plained aboutM r.Gregory's sexistand abusive conduct

tow ards herduring hertentlrew ith D efendantBeny. By early 2017,M r.Gregory and

Plaintiffwereworkingon differentshifts,butin thesum merof2017,Plaintiffwas

transferred to M r.Gregory's shift.




Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 5 of 16 Pageid#: 5
       22.    ln oneevaluation by Ray Scroggins,awhitemaleandthen Plaintiffs
                                                                                       ;
                                                                                       :
supervisor,M r.Scrogginstold Plaintiffthatthematerialhandlerposition wasidnotm eant
                                                                                       f

foragirl.''Plaintiffnonethelessreceivedagoodevaluationbecauseofherobjectively
good perform ance.

       23.    M r.Scrogginswasafriend ofM r.Gregory.

       24.    Following approvalforinterm ittentFM LA leavein October2017,ön

occasionswhen Plaintiffneeded totakeleaveto attend aphysicaltherapy session,.

DefendantBerry'sm anagem entwouldrequire Plaintiffto work ovelime. Thism eant

thatPlaintiffneededto usemoreofherFM LA entitlem ent.Plaintiffthen began having

to schedule the entire day offforthe physicaltherapy treatm entto ensure thatshe

covered her absences. PlaintiY sphysician provided a revised certification on N ovem ber

3,2017.
                                                                                   1

              ln early N ovem ber 2017,Plaintiffw as discussing a w ork issuew ith a co-

workerwhen M r.Gregory suddenly approached Plaintiffon apoletnlck.Helaid hn his

hol'n andbegan verbally abusingPlaintiffwith profanelanguage. Plaintiffwascloserto

thetruck than theco-worker,who latertold PlaintiffthathecouldnothearwhatM r.

Gregory had said. Plaintiffverbally reported thatincidentto hersupervisor,Robbie

Hopkins,awhitemale.

              On Novembet12,.2017,Plaintiffwasfeelingintensepain in herhip.Due

to the pain,shew asforced to take intennittentFM LA leave to which she w asentitled.

       27.    On thatday,Plaintiffw alked to thetim e-clock area oftheplantto clock
                                                                                   l


outofw ork in orderto takeherintermittentleave. M .
                                                  r.Gregory canne around a pallet




Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 6 of 16 Pageid#: 6
nearline 14 driving apoletnzck in arecklessm nnner.Plaintiffwasforced toquickly
                                                                              ,

m oveoutoftheway orshewould havebeen struck by thepoletruck.

              Plaintiffreportedtheincidentby em ailto M r.Hopkins.

        29.   OnN ovember 13,2017,Plaintiffhad aday off. Shewasaskedto com eto

work to discussthe incidentf'
                            rom theday beforewith M T.Gregory. Plaintiffwas

interviewed by JenniferW eaverin thehllm an resolzrcesdepartm ent.Plaintiffprovided

tnzthfulinfbnnationto M s.W eaver,and also told M s.W eaverabouttheincidentfrom the '

previousweek which shehad reported verbally tohersupervisor. Plaintifftold M s.

W eaveraboutM r.Gregory'sabusivelanguagein whichhecalled Plaintiffltf---ing

crazy''thepreviousweek.Plaintiffalso told M s.W eaverthatthe co-workerwith whom

shewasspeaking had saidthathedidnothearwhatM r.Gregory had said.

        30.   M s.W eaveraskedwhethertherewasanyoneelsePlaintiffknew who

mightsupportallegationsofmisconductby M r.Gregory.Plaintiffgavehernnm esofco-

w orkersw ho them selveshad told Plaintiffthatthey had observed conductby M r.

Gregory thatthey thoughtwasinappropriate.

              In addition,M s.W eaverand DefendantBeny already lcnew aboutM .
                                                                            r.

Gregory's abusive behaviorfrom Plaintiff sprevious com plaints,including com plaints
    l
thatMr.Gregoryhadsaidthatawoman couldnotdothejob ofmaterialhandler.
M oreover,M s.W eaverhad approached Plaintiffdttringthes'lmm erof2017 when

Plaintiffw astransferred to M r.Gregory's shift,and told Plaintiffto com eto herifshe

had any problem s with M r.Gregory.




Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 7 of 16 Pageid#: 7
       32.      Plaintifftold M s.W eaverthatshewasconcenwd aboutbeing treated
fairly,andthatshefeltshewasnotgoing tobetreated fairly,becauseM r.Scroggins
                                                                          ihad

m oved to the hum an resolzrcesdepartm ent.

       33.      Plaintiff's com plaintto D efendantBen'
                                                      y aboutM r.G regory related to

being abused and harassed due to hersex w hich w ascreating a hostile w ork environm ent

based on sex.

       34.      On November20,2017,Plaintiffwastaken to thehum an resotlrcesoffice

whereshemetwith JenniferW eaverand Lindsey Hudson,anothermem beroftheHR

departm ent.

       35.      M s.W eaverfirsttold PlaintiffthatM r.Gregory had been fired,butnotfor

anythingPlaintiffhad reported.

       36.      M s.W eaverthen told Plaintiffthatshe had leanw d 9om otherem ployees

thatPlaintiffhad coached them on w hatto say aboutM r.Gregory and asa resultw as

being term inated forviolation ofcom pany policy.

                Thereason offered forthetermination ofPlaintiffsemploym entwasfalse

and a m ere pretextto coverup D efendantBeny's discrim inatory and retaliatory ccm duct.

Plaintiffdid notEGcoach''anyone on whatto say aboutM r.Gregory.

                Plaintiffwasshocked. Sherem inded M s.W eaverabouttelling M s.

W eaverthattheotheremployeepresentdlzring theincidentinvolving M r.Gregory on

N ovem ber 12,2017 said hehad notheard whatM r.Gregory said. M s.W eaverhad no

com m ent.




Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 8 of 16 Pageid#: 8
               In any event,Plaintiffsconductin discussing with co-workerstheabusive

behaviortowhich shewasbeingsubjectedinviolationofTitleVIlwasand isprotected
activity tm derTitle V lI.

       40.     A sa resultofD efendantBen-
                                         y'sactions,Plaintiffhassuffered loss of,and

hasbeen denied,herjob,incomeandbenefitsandhassufferedsevereemotionaldistress,
humiliation,embarrassment,injurytoherreputation,andanxietyanddepression.
                                       COU NT I
                               ViolationsoftheTitleVI1

       41.     Plaintiffincorporatesby referenceand reallegesParagraphs1-40asif

fully setforth here.

       42.     Plaintiffcomplained aboutharassing,abusive and physically threatening

conductby awhitemaledirectedtowardsherbecauseofhersex,fem ale,which conduct

she reasonably believed w asa partofa sexually hostile and abusive w ork environm ent

and wasdirected tow ardsherbased on sex.

       43. In violationof42U.S.C.j2000eDefendantdiscriminatedandretaliated
againstPlaintiff,and terminated Plaintiff'semploym ent,becausePlaintiffexercisqd her

rightsto oppose andbefreefrom harassmentand abusive conductbased on hersex.

       44.     AsaconsequenceofDefendant'sviolationsoftheTitleV11,includi
                                                                        1
                                                                         ng its

discrim inatory and retaliatory conduct,Plaintiffhassuffered greatemotionaldistress,

nnxiety,stress,embarrassment,humiliation,pain,suffering,qtndlossofenjoymentoflife.
       45.     AsaconsequenceofDefendant'sactions,Plaintiffhaslostw agesahd

otherfinancialincidentsand benefits of em ploym ent.

       46.     A s a consequence ofthe acts and om issions ofD efendant,Plaintiffhas

inclm 'ed and w illcontinueto inctlr attorneys'fees,costs,and expenses.


                                 9
Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 9 of 16 Pageid#: 9
                Defendantengaged in theretaliatory practicescomplained ofwith m alice
                                                                                       1

 and/orwith recklessindifferenceto the federally protectedrightsofPlaintiff.

        48.     Plaintiffis entitled to recoverpunitive dam ages and forotherdam ages

 w hich she has suffered.



                                         COUN T 11
                                 V iolationsofthe FM LA


        49.     Plaintiff incop oratesby reference and realleges Paragraphs 1-48 asif

 fully setforth here.

        50.     Plaintiffshealth conditions,including herseverepain in herback andhip,

 constitm ed chronicserioushealth conditionswithin themeaning ofthe FM LA,and/orits

 im plem enting regulations,ofw hich D efendantwasw ellaw are.

                Ata11relevanttimes,Plaintiffsuffered from chronicconditionswhich

 weretreatedwith m edicationsand/ortherapy and requiredm orethan two visitsperyear

 to see a healthcare provider forthe conditions. Plaintiff'sserioushealth conditions and

 herrelated need for absences w ere protected underthe FM LA .

        52      Plaintiffhadnotexhausted herFM LA leaveentitlem entwith respectto

 them atterscomplained ofherein.Plaintiffwasentitledto and took leaveto which she

 wasentitled undertheFM LA asaresultofherserioushealth conditions.

               D efendant'sm anagersand supelwising em ployees w ere upsetoverthe

 periods oftim e Plaintiffhad to take offw ork due to her serioushealth conditionsin
                                                                                  1

 OctoberandNovem ber2017.A11oftheleavePlaintifftook was FM taA-qualifying,as

 wellastime shem ay haveneededto takeoffwork in thefm ure/ Because ofPlaintiff's




Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 10 of 16 Pageid#: 10
 useofleave,and need to useleave in the future,undertheFM LA,DefendantBerry'
                                                                                        1


 deem ed herundependable.

         54.      D efendantused Plaintiff s required leave,which w as FM LA -qualifying,

 and Plaintiff'spossiblefutureneedforleavein relation to herserioushealth conditions,

 as negative factorsin em ploym entdecisionsrelating to her,including term inating her

 from herjob.
         55. Defendantinterfered with Plaintiff'srightstmdertheFM LA ,retaliated,

 and discriminated againstPlaintiffforusing FM LA qualifying leave,and terminated

 Plaintifffrom heremploymentinviolationof29U.S.C.jj2615(a)(1)and(a)(2),and/or
 29U.S.C.jj2615(b).
         56.      Defendant'sconductinterfered with,restrained,and/ordenied theexercise

 oforattem ptto exercise Plaintiff'srightsunderthe FM LA .

                  D efendant's conduct,including the term ination ofPlaintiff's em ploym ent,

 wasinretaliation forheruse ofFM LA leaveand/orheranticipateduse ofFM LA leavein

 the f'uture.

         58.      Defendant'sconductcom plained ofherein w as willfuland w ithoutlegal

 justitication.
                  Asadirectmldproxim ateresultofthe actsandpracticesofDefendant,its

 agentsandemployeessetforthherein,Plaintiffhassufferedandcontinuestosufferinjury
 and dam age,including lossofem ploym ent,and pastand futtlre loss and denialof
                                                                                    1

 incom e,including w ages,healthcare benefits,and otherem ploym entbenefits.

                                          CO UN T 111
                                    V iolations ofthe A DA




Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 11 of 16 Pageid#: 11
                                                                                  k
        60.    Plaintiffincop oratesby referenceand reallegesParagraphs 1-59 aslf

 fully setforthhere.

               TheADA AmendmentActof2008IADAAAIappliestoPlaintiff'sADA
 claimsofdiscrim inatory discharge and failureto accommodatebecauseDefendant's

 actionstookplaceaftertheeffectivedateoftheADXAA.Pub.L.110-325,j8,122Stat.

 3553(Sept.25,2008),codifiedat42U.S.C.j12101(Note).UndertheADAAA,'
 Plaintiff'sdisabilitiesm ustbeassessed withoutregard to theam eliorativeeffectsof

 m itigatingm eastlreslikem edicaltreatm ents,includingtherapy and medication.

        62.    W ithouttreatm ent,includingphysicaltherapy,recovery periodsand

 cqntinuingtherapy and shol'tperiodsofleave forherllip and baçk condition,and other
                                                                                  1
 health conditions,PlaintiY scondition would nothaveimproved and herabili'
                                                                         ty towork

 w ould have dim inished.

               Am ong otherthings,Defendant:

        a.     terminated Plaintiffsem ploym entbasedupon Plaintiffsdisability,

        w hetheractual,through the record ofPlaintiff's substantially lim iting

        im pairm ents,orD efendanthaving regarded Plaintiffashaving such im pairm ents'
                                                                                      ,

               failed atldrefused to m ake atld implementreasonableaccomm odations
                                                                                  !
        withrespectto Plaintiff'sdisability ordisabilities,includingproviding a short

        periodand/orshortperiodsofmedicalleave(towhichPlaintiffwasentitledtmder
        theFM LA and/ortheADA aswellasDefendant'sownpolicies),andthese
        failures and refusalsw ere notin good faith;

               terminated Plaintiffbased on theneed tom akereasonable

        accom m odationsin N ovem ber2017 forPlaintiff sdisability;




Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 12 of 16 Pageid#: 12
                                                                                   )
               used Plaintiff'sdisability ordisabilities,whetheracttzalorthrough a.
                                                                                   1


        perception ofdisability and/orherrecord ofhaving asubstantially lim iting J
                                                                                  '

        impairmentofmajorlifeactivities,asnegativefactorsinconsiderationofherjob
        perfonnance and anticipated futtlreperform ance;

               failed to engageand/orcontinueto engagein theinteractiveprocesswith

        Plaintiffand herhealthcare providers to determ ine the extentand nature ofthe

        necessary reasonable accom m odationsfor Plaintiff s disability;

               retaliated againstPlaintiffforheruse ofshortperiodsofleavethat

        qualified forprotection undertheADA;and

               othem isediscriminated andretaliated againstPlaintiffbasedupon

        disability underthe A DA .

               TheDefendant'sadverseactionstaken in connection with Plaintiffs

 employm entwere discrim inatory andbased on Plaintiff sdisability.

               Plaintiffwasandisqualifiedforthejobshewasperformingasamaterial
 handler/forkliftdriverbecauseshesatissestheslcills,experienceandotherjob-rel>ted
 requirem ents forthe position asw ellas otherpositions atD efendant.

        66.    Ata1lrelevanttim es,Plaintiffwasabletoperform theessentialf'unctions
 ofthe position she wasoccupying w ith orw ithoutreasonable accom m odation.

               TheDefendant'sintentionaldiscrim ination and/orretaliation waswith

 respectto Plaintiff'sterm s,conditions,and privileges ofem ploym entand resulted'in

 dam age to Plaintiffbecause ofdisability.

        68.    A s a consequence ofD efendant's intentionaldiscrim ination based on

 disability and/orretaliation,Plaintiffhassuffered,continuesto suffer,and w illin the




Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 13 of 16 Pageid#: 13
 futtu'
      e suffergreatem otionaldistress,anxiety,stress,embarrassm ent,humiliation,pain,

 suffering,damagetoreputation,andlossofenjoymentoflife.
        69.     Asa consequence ofDefendant'sactions,Plaintiffhaslostwagesand

 otherfinancialincidentsand benefitsofemploym ent,andPlaintiffwillcontinueto.
                                                                            suffer

 such losses.

        70.     A sa consequence ofthe actsand om issions ofD efendant,Plaintiffhas

 incurred and willcontinueto inctlrattorneys'fees,costs,and expenses.

                Defendantengaged in thediscrim inatory and/orretaliatory practices

 complained ofwith m aliceorwith recklessindifferenceto Plaintiffsfederallyprotected

 rightstm derthe A DA .

        72.     Plaintiffis entitled to recoverpulzitive dnm ages and otherdam agesw hich

 shehassuffered.

        W HEIIEFORE,PlaintiffM andyJoM cloilmeydemandsjudgmentagainst
 D efendantBerry G lobal,Inc.as follow s:

        (a)     Foradeclarationthattheactsandpracticescomplainedofhereinarein
 violationofPlaintiffsrightsassecuredby29U.S.C.j2601,etseq.,theFamily and
 M edicalLeaveActof 1993,theAmericansW ith DisabilitiesActof1990,asnm ended,

 42U.S.C.j12101,etseq.and/orTitleVIIoftheCivilItightsActof1964,42U.S.C.j
 2000e,etseq.;

        (b)     Forapennanentinjunction enjoiningtheDefendantfrom anyconduct
 violating Plaintiff srights as secured by the FM LA ,the A D A and/orTitleV Iland.

 orderingreinstatementofPlaintifftoherjob,orintheeventthattheCourtdetennines
 thatreinstatem entisnotappropriate,foran aw ard offrontpay and benefits;




Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 14 of 16 Pageid#: 14
        (c)    Foranawardofbackpay,prejudgmentinterest,andappropriaterecp1very
 forlostemploymentbenetitsand otheraffilnnativereliefasmaybeappropriate,and for

 allotherwages and benefitsdenied orlost;

        (d)    Foranawardofliquidateddamagesplzrsuantto29U.S.C.j2617;
        (e)    Foranaward ofcompensatory damagesundertheADA and/orTitleVI1in
 annmounttobedetenninedbythejtlryattrial;
               Foran award ofptmitive orexemplmy dam agesunderthe ADA and/or

 TitleVlIin anamounttobedeterminedbythejuryattlial;
        (g)    Foranawardofattorneys'feesandcostsincurredinthisaction,together
 with expertw itnessfees and expenses;

        (h)    Foranawardinanamolmtnecessarytooffsettheadversetax
 consequencesofan aw ard received in a ltlm p sum ;

               Foran awardofpre-andpost-judgmentintereston anymonetaryaward;
 and

        ()     ForanyotherreliefthisCourtdeemstobejustandproper.


                                            M AN D Y JO M CK PG EY
                                            By:Cotmsel


 s/Tim othy E.Cupp
 Tim othy E.Cupp,V SB N o.23017
 Shelley Cupp Schulte,P.C.
 1951 Evelyn Blrrd Avenue,Suite D
 PO Box 589
 H arrisonblzrg,Virginia 22803
 (540)432-9988
 (804)278-9634(facsimile)
 E-mail:cupp@ scs-work.com



Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 15 of 16 Pageid#: 15
 Tim Schulte,VSB No.41881
 Shelley Cupp Schulte,P.C.
 2020 M onllm entAvenue
 Richm ond,V irginia 23220
 (804)644-9700
 (804)278-9634
 schulte@ scs-work.com
 CounselforPlaintz

                         DEM A N D FO R JURY TRIAL:

       ThePlaintiff,pursuanttoRule38oftheFederalRulesofCivilProcedtlre,hereby
 demandsatrialbyjuryinthisaction,this30thdayofOctober,2018.
                                       s/Tim othv E.Cupp
                                       Tim othy E.Cupp,V SB N o.23017
                                       CounselforPlaintiff




                                      16
Case 5:18-cv-00137-EKD Document 1 Filed 10/30/18 Page 16 of 16 Pageid#: 16
